Exhibit 10.6

CARDINAL HEALTH, INC.

DIRECTORS’ RESTRICTED SHARE UNITS AGREEMENT

UNDER THE

2007 NONEMPLOYEE DIRECTORS EQUITY INCENTIVE PLAN

This Agreement is entered into in Franklin County, Ohio. On [date of grant] (the
“Grant Date”), Cardinal Health, Inc., an Ohio corporation (the “Company”), has
awarded to [Director name] (“Awardee”), [# of Shares] Restricted Share Units
(the “Restricted Share Units” or “Award”), representing an unfunded unsecured
promise of the Company to deliver common shares, without par value, of the
Company (the “Shares”) to Awardee as set forth herein. The Restricted Share
Units have been granted pursuant to the Cardinal Health, Inc. 2007 Nonemployee
Directors Equity Incentive Plan (the “Plan”), and shall be subject to all
provisions of the Plan, which are incorporated herein by reference, and shall be
subject to the following provisions of this Agreement. Capitalized terms used in
this Agreement which are not specifically defined shall have the meanings
ascribed to such terms in the Plan.

1. Vesting. [INITIAL GRANT: The Restricted Share Units shall vest on the first
anniversary of the Grant Date (the “Vesting Date”), subject to the provisions of
this Agreement, including those relating to the Awardee’s continued service on
the Company’s Board of Directors (the “Board”).] [ANNUAL GRANT: The Restricted
Share Units shall vest on the first anniversary of the Grant Date, except that
if the [year] Annual Meeting of Shareholders is prior to the first anniversary
of the Grant Date, then the Restricted Share Units shall vest on the date of the
[year] Annual Meeting of Shareholders (in either event, the “Vesting Date”),
subject to the provisions of this Agreement, including those relating to the
Awardee’s continued service on the Company’s Board of Directors (the “Board”).]
Notwithstanding the foregoing, in the event of a Change of Control prior to
Awardee’s termination of service on the Board, the Restricted Share Units shall
vest in full.

2. Transferability. The Restricted Share Units shallnot be transferable.

3. Termination of Service on the Board. If the Awardee ceases to be a member of
the Board prior to the vesting of the Restricted Share Units for any reason
other than Awardee’s death, all of the then unvested Restricted Share Units
shall be forfeited by Awardee. If the Awardee ceases to be a member of the Board
prior to the vesting of the Restricted Share Units by reason of Awardee’s death,
then such Restricted Share Units shall vest in full and not be forfeited.

4. Triggering Conduct/Competitor Triggering Conduct. As used in this Agreement,
“Triggering Conduct” shall include (i) disclosing or using in any capacity other
than as necessary in the performance of duties as a Director of the Company any
confidential information, trade secrets or other business sensitive information
or material concerning the Company or its subsidiaries (collectively, the
“Cardinal Group”); (ii) violation of Company policies, including but not limited
to conduct which would constitute a breach of any certificate of compliance or
similar attestation/certification signed by Awardee; (iii) directly or
indirectly employing, contacting concerning employment, or participating in any
way in the recruitment for employment of (whether as an employee, officer,
director, agent, consultant or independent contractor), any person who was or is
an employee, representative, officer, or director of any entity in the Cardinal
Group at any time within the twelve (12) months prior to the termination of
service on the Board; (iv) any action by Awardee and/or Awardee’s
representatives that either does or could reasonably be expected to undermine,
diminish or otherwise damage the relationship between the Cardinal Group and any
of its customers, potential customers, vendors and/or suppliers that were known
to Awardee; and (v) breaching any provision of any benefit or severance
agreement with a member of the Cardinal Group. As used in this Agreement,
“Competitor Triggering Conduct” shall include, either during Awardee’s service
as a Director or within one year following Awardee’s termination of service on
the Board, accepting employment with or serving as a consultant, advisor, or any
other capacity to an entity



--------------------------------------------------------------------------------

that is in competition with the business conducted by any member of the Cardinal
Group (a “Competitor”) including, but not limited to, employment or another
business relationship with any Competitor if Awardee has been introduced to
trade secrets, confidential information or business sensitive information during
Awardee’s service as a Director of the Company and such information would aid
the Competitor because the threat of disclosure of such information is so great
that, for purposes of this Agreement, it must be assumed that such disclosure
would occur. For purposes of this Agreement, the nature and extent of Awardee’s
activities, if any, disclosed to and reviewed by the Audit Committee or
Nominating and Governance Committee of the Board (each, a “Specified Committee”)
prior to the date of Awardee’s termination of service on the Board shall not,
unless specified to the contrary by the Specified Committee in a written notice
given to Awardee, be deemed to be Competitor Triggering Conduct. The Committee
shall resolve in good faith any disputes concerning whether particular conduct
constitutes Triggering Conduct or Competitor Triggering Conduct, and any such
determination by the Committee shall be conclusive and binding on all interested
persons.

5. Special Forfeiture/Repayment Rules. For so long as Awardee continues as a
Director of the Company and for three years following Awardee’s termination of
service on the Board regardless of reason, Awardee agrees not to engage in
Triggering Conduct. If Awardee engages in Triggering Conduct during the time
period set forth in the preceding sentence or in Competitor Triggering Conduct
during the time period referenced in the definition of Competitor Triggering
Conduct set forth in Paragraph 5 above, then:

(a) any Restricted Share Units that have not yet vested or that vested within
the Look-Back Period (as defined below) with respect to such Triggering Conduct
or Competitor Triggering Conduct and have not yet been settled by a payment
pursuant to Paragraph 6 hereof shall immediately and automatically terminate, be
forfeited, and cease to exist; and

(b) the Awardee shall, within 30 days following written notice from the Company,
pay to the Company an amount equal to the aggregate gross gain realized or
obtained by the Awardee resulting from the settlement of all Restricted Share
Units (measured as of the settlement date (i.e., the market value of the
Restricted Share Units on such settlement date)) that have already been settled
and that had vested at any time within three years prior to the Triggering
Conduct (the “Look-Back Period”), less $1.00. If Awardee engages only in
Competitor Triggering Conduct, then the Look-Back Period shall be shortened to
exclude any period more than one year prior to Awardee’s termination of service
on the Board, but including any period between the time of Awardee’s termination
of service on the Board and the time Awardee engaged in Competitor Triggering
Conduct.

Awardee may be released from Awardee’s obligations under this Paragraph 5 only
if the Committee (or its duly appointed designee) determines, in writing and in
its sole discretion, that such action is in the best interests of the Company.
Nothing in this Paragraph 5 constitutes a so-called “noncompete” covenant.
However, this Paragraph 5 does prohibit certain conduct while Awardee is
associated with the Cardinal Group and thereafter and does provide for the
forfeiture or repayment of the benefits granted by this Agreement under certain
circumstances, including but not limited to the Awardee’s acceptance of
employment with a Competitor. Awardee agrees to provide the Company with at
least ten (10) days written notice prior to directly or indirectly accepting
employment with or serving as a consultant, advisor, or in any other capacity to
a Competitor, and further agrees to inform any such new employer, before
accepting employment, of the terms of this Paragraph 5 and of the Awardee’s
continuing obligations contained herein. No provision of this Agreement shall
diminish, negate, or otherwise impact any separate noncompete or other agreement
to which Awardee may be a party, including but not limited to any certificate of
compliance or similar attestation/ certification signed by Awardee; provided,
however, that to the extent that any provisions contained in any other agreement
are inconsistent in any manner with the restrictions and covenants of Awardee
contained in this Agreement, the provisions of this Agreement shall take
precedence and such other inconsistent provisions shall be null and void.
Awardee

 

2



--------------------------------------------------------------------------------

acknowledges and agrees that the provisions contained in this Paragraph 5 are
being made for the benefit of the Company in consideration of Awardee’s receipt
of the Restricted Share Units, in consideration of exposing Awardee to the
Company’s business operations and confidential information, and for other good
and valuable consideration, the adequacy of which consideration is hereby
expressly confirmed. Awardee further acknowledges that the receipt of the
Restricted Share Units and execution of this Agreement are voluntary actions on
the part of Awardee, and that the Company is unwilling to provide the Restricted
Share Units to Awardee without including the restrictions and covenants of
Awardee contained in this Agreement. Further, the parties agree and acknowledge
that the provisions contained in this Paragraph 5 are ancillary to or part of an
otherwise enforceable agreement at the time the agreement is made.

6. Payment. Subject to the provisions of Paragraphs 4 and 5 of this Agreement,
and unless Awardee makes an effective election to defer receipt of the Shares
represented by the Restricted Share Units, Awardee shall be entitled to receive
from the Company (without any payment on behalf of Awardee) the Shares
represented by the Restricted Share Units on the Vesting Date; provided,
however, that, subject to the next sentence, in the event that the Restricted
Share Units vest prior to the Vesting Date as a result of the death of Awardee
or as a result of a Change of Control, Awardee shall be entitled to receive the
corresponding Shares from the Company on the date of such vesting.
Notwithstanding the proviso of the preceding sentence, if the Restricted Share
Units vest as a result of the occurrence of a Change of Control under
circumstances where such occurrence would not qualify as a permissible date of
distribution under Section 409A(a)(2)(A) of the Code, and the regulations
thereunder, such proviso shall not apply and Awardee shall be entitled to
receive the corresponding Shares from the Company on the date that would have
applied absent such proviso. Elections to defer receipt of the Shares beyond the
date of settlement provided herein may be permitted in the discretion of the
Committee pursuant to procedures established by the Company in compliance with
the requirements of Section 409A of the Code.

7. Dividend Equivalents. Awardee shall not receive cash dividends on the
Restricted Share Units but instead shall, with respect to each Restricted Share
Unit, receive a cash payment from the Company on each cash dividend payment date
with respect to the Shares with a record date between the Grant Date and the
settlement of such unit pursuant to Paragraph 6 hereof, such cash payment to be
in an amount equal to the dividend that would have been paid on the Share
represented by such unit. Cash payments on each cash dividend payment date with
respect to the Shares with a record date prior to the Vesting Date shall be
accrued until the Vesting Date and paid thereon (subject to the same vesting
requirements as the underlying Restricted Share Units award). Elections to defer
receipt of the cash payments in lieu of cash dividends beyond the date of
settlement provided herein may be permitted in the discretion of the Committee
pursuant to procedures established by the Company in compliance with the
requirements of Section 409A of the Code.

8. Holding Period Requirement. As a condition to receipt of the Restricted Share
Units, Awardee hereby agrees to hold, until the first anniversary of the Vesting
Date (or, if earlier, the date Awardee ceases to be a member of the Board), the
After-Tax Net Profit in Shares issued pursuant to settlement of such units.
“After-Tax Net Profit” means the total dollar value of the Shares that Awardee
receives at settlement, minus the amount of all applicable federal, state, local
or foreign income or other taxes that are expected to be incurred in connection
with the vesting of the Award, determined based upon the highest applicable
marginal rate for each such tax.

9. Right of Set-Off. By accepting these Restricted Share Units, Awardee consents
to a deduction from, and set-off against, any amounts owed to Awardee by any
member of the Cardinal Group from time to time (including, but not limited to,
amounts owed to Awardee as Director annual retainer fees, meeting fees or other
fringe benefits) to the extent of the amounts owed to the Company by Awardee
under this Agreement.

 

3



--------------------------------------------------------------------------------

10. No Shareholder Rights. Awardee shall have no rights of a shareholder with
respect to the Restricted Share Units, including, without limitation, Awardee
shall not have the right to vote the Shares represented by the Restricted Share
Units.

11. Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. This
Agreement shall be governed by the laws of the State of Ohio, without regard to
principles of conflicts of law, except to the extent superseded by the laws of
the United States of America. The parties agree and acknowledge that the laws of
the State of Ohio bear a substantial relationship to the parties and/or this
Agreement and that the Restricted Share Units and benefits granted herein would
not be granted without the governance of the Agreement by the laws of the State
of Ohio. In addition, all legal actions or proceedings relating to this
Agreement shall be brought exclusively in state or federal courts located in
Franklin County, Ohio, and the parties executing this Agreement hereby consent
to the personal jurisdiction of such courts. Awardee acknowledges that the
covenants contained in Paragraphs 4 and 5 of this Agreement are reasonable in
nature, are fundamental for the protection of the Company’s legitimate business
and proprietary interests, and do not adversely affect the Awardee’s ability to
earn a living in any capacity that does not violate such covenants. The parties
further agree that, in the event of any violation by Awardee of any such
covenants, the Company will suffer immediate and irreparable injury for which
there is no adequate remedy at law. In the event of any violation or attempted
violations of the restrictions and covenants of Awardee contained in this
Agreement, the Company shall be entitled to specific performance and injunctive
relief or other equitable relief, including the issuance ex parte of a temporary
restraining order, without any showing of irreparable harm or damage, such
irreparable harm being acknowledged and admitted by Awardee, and Awardee hereby
waives any requirement for the securing or posting of any bond in connection
with such remedy, without prejudice to the rights and remedies afforded the
Company hereunder or by law. In the event that it becomes necessary for the
Company to institute legal proceedings under this Agreement, Awardee shall be
responsible to the Company for all costs and reasonable legal fees incurred by
the Company with regard to such proceedings. Any provision of this Agreement
which is determined by a court of competent jurisdiction to be invalid or
unenforceable should be construed or limited in a manner that is valid and
enforceable and that comes closest to the business objectives intended by such
provision, without invalidating or rendering unenforceable the remaining
provisions of this Agreement.

12. Action by the Committee. The parties agree that the interpretation of this
Agreement shall rest exclusively and completely within the sole discretion of
the Committee. The parties agree to be bound by the decisions of the Committee
with regard to the interpretation of this Agreement and with regard to any and
all matters set forth in this Agreement. The Committee may delegate its
functions under this Agreement to an officer of the Company designated by the
Committee (hereinafter the “Designee”). In fulfilling its responsibilities
hereunder, the Committee or its Designee may rely upon documents, written
statements of the parties, or such other material as the Committee or its
Designee deems appropriate. The parties agree that there is no right to be heard
or to appear before the Committee or its Designee and that any decision of the
Committee or its Designee relating to this Agreement, including without
limitation whether particular conduct constitutes Triggering Conduct or
Competitor Triggering Conduct, shall be final and binding unless such decision
is arbitrary and capricious.

13. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Restricted Share Unit grant under and participation in the Plan or future
Restricted Share Units that may be granted under the Plan by electronic means or
to request Awardee’s consent to participate in the Plan by electronic means.
Awardee hereby consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company,
including the acceptance of restricted share unit grants and the execution of
restricted share unit agreements through electronic signature.

 

4



--------------------------------------------------------------------------------

14. Notices. All notices, requests, consents and other communications required
or provided under this Agreement to be delivered by Awardee to the Company shall
be in writing and shall be deemed sufficient if delivered by hand, facsimile,
nationally recognized overnight courier, or certified or registered mail, return
receipt requested, postage prepaid, and shall be effective upon delivery to the
Company at the address set forth below:

Cardinal Health, Inc.

7000 Cardinal Place

Dublin, Ohio 43017

Attention: Chief Legal Officer

Facsimile: (614) 757-2797

All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and shall be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and shall be
effective upon delivery to the Awardee.

 

CARDINAL HEALTH, INC. By:     Its:    

 

5



--------------------------------------------------------------------------------

ACCEPTANCE OF AGREEMENT

Awardee hereby: (a) acknowledges that he or she has received a copy of the Plan,
a copy of the Company’s most recent annual report to shareholders and other
communications routinely distributed to the Company’s shareholders, and a copy
of the Plan Description dated [date of Plan Description] pertaining to the Plan;
(b) accepts this Agreement and the Restricted Share Units granted to him or her
under this Agreement subject to all provisions of the Plan and this Agreement,
including the provisions in the Agreement regarding “Triggering
Conduct/Competitor Triggering Conduct” and “Special Forfeiture/Repayment Rules”
set forth in Paragraphs 4 and 5 above; (c) represents that he or she understands
that the acceptance of this Agreement through an on-line or electronic system,
if applicable, carries the same legal significance as if he or she manually
signed the Agreement; (d) represents and warrants to the Company that he or she
is purchasing the Restricted Share Units for his or her own account, for
investment, and not with a view to or any present intention of selling or
distributing the Restricted Share Units either now or at any specific or
determinable future time or period or upon the occurrence or nonoccurrence of
any predetermined or reasonably foreseeable event; and (e) agrees that no
transfer of the Shares delivered in respect of the Restricted Share Units shall
be made unless the Shares have been duly registered under all applicable Federal
and state securities laws pursuant to a then-effective registration which
contemplates the proposed transfer or unless the Company has received a written
opinion of, or satisfactory to, its legal counsel that the proposed transfer is
exempt from such registration.

 

   Awardee’s Signature    Date

 

6